UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6258


CHARLES WILLIAM KING, III,

                Plaintiff - Appellant,

          v.

DETECTIVE TODD STROHMAN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:15-cv-02642-WMN)


Submitted:   August 2, 2016                 Decided:   September 1, 2016


Before WILKINSON, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles William King, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles William King, III, seeks to appeal the district

court’s   order    dismissing      his    42    U.S.C.   § 1983      (2012)    action

without prejudice for failure to comply with a court order.                          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties      are   accorded    30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November 24, 2015.        The notice of appeal was filed on February

19, 2016.     Because King failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal     contentions      are    adequately    presented        in   the

materials     before    this   court     and    argument     would    not     aid   the

decisional process.

                                                                             DISMISSED




                                          2